Citation Nr: 0707289	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05- 20 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel








INTRODUCTION

The veteran had active service from September 1942 to 
February 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.
  

FINDINGS OF FACT

1.  The veteran died on July [redacted], 2004 due to chronic renal 
failure.

2.  At the time of the veteran's death, he was service-
connected for pulmonary tuberculosis, moderately advanced 
with tuberculosis pleurisy, inactive and tuberculosis 
adenitis, inactive.

3.  Chronic renal failure and heart disability were shown 
many years after discharge and there is no competent evidence 
showing that the fatal condition was related to service.

4.  A service-connected disability did not cause or 
contribute to the cause of the veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that Veterans Claims Assistance Act (VCAA) notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

VCAA notice, consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should provide any evidence in his possession 
pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made after the appellant's received VCAA notification for 
her claim.  The RO provided the appellant with an August 2004 
letter which included notification of what was required to 
substantiate her service connection for cause of death 
claim.  This letter notified the appellant that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  She was advised that it was her 
responsibility to either send medical treatment records from 
her private physician regarding treatment or to provide a 
properly executed release so that VA could request the 
records for her.  She was also asked to submit any other 
information or evidence she considered relevant to her claim 
so that VA could help by getting that evidence.  The 
notification letter also specifically notified the appellant 
to provide any evidence in her possession pertaining to the 
claim.  Thus, the Board finds that VA fully notified the 
appellant of what was required to substantiate her claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) required VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, would assist in 
substantiating or was necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim, but not notice of the type of 
evidence necessary to establish a disability rating and 
effective date.  As the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims, no effective dates will be assigned and there is no 
prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  
VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In 
the present case, the evidence includes service medical 
records, VA treatment records, the veteran's death 
certificate, and a VA physician's opinion.  Thus, it does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The appellant claims that service connection for the 
veteran's cause of death is warranted.  Specifically, she 
asserts that pulmonary tuberculosis was an underlying cause 
of death, reflected by July 2004 x-rays showing pulmonary 
tuberculosis, bilateral, activity undetermined

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.312 (2006).  The debilitating effects of a service-
connected disability must have made the decedent materially 
less capable of resisting the fatal disease or must have had 
a material influence in accelerating death.  See Lathan v. 
Brown, 7 Vet. App. 359 (1995).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

At the time of the veteran's death, he was service-connected 
for pulmonary tuberculosis, moderately advanced with 
tuberculosis pleurisy, inactive, and tuberculosis adenitis, 
inactive.  Rating decisions indicate that tuberculosis was 
completely arrested from October 8, 1959.  

Service medical records do not show pulmonary tuberculosis, 
heart disease or any kidney conditions.  Upon discharge, the 
veteran's chest x-rays showed no significant abnormalities 
and his lungs and cardiovascular system were normal.  

May 1947 medical records show tuberculosis, pulmonary 
chronic, minimal, apparently arrested and pleurisy, fibrous, 
chronic, right (residual of sero fibrinous pleurisy).  The 
veteran was admitted in 1947 for treatment for pulmonary 
chronic tuberculosis.  Records show satisfactory improvement 
and that the veteran was symptom free.  A December 1948 chest 
examination shows pulmonary tuberculosis, inactive and 
pleurisy, fibrous, exam, bilateral, tuberculous.  
March and July 1950 VA treatment records show diagnoses of 
pulmonary tuberculosis, re-infection type, minimal, 
apparently arrested lymphadenitis, cervical, tuberculous 
right; pleuritis, fibrous, right; and pyorrhea, slight.  A 
November 1950 chest x-ray shows chronic pulmonary 
tuberculosis, moderately advanced.  The record noted that the 
change since the last examination of December 1948 is 
indicative of activity since that time; whether or not the 
lesion is active at the present was not determined.   

An April 1951 VA hospitalization record shows that the 
veteran was admitted for the treatment of pulmonary 
tuberculosis.  The diagnoses were cervical adenitis, 
tuberculous, after radical lymphadenectomy; tuberculosis, 
pulmonary chronic, minimal, inactive (1 month); and 
pleuritis, fibrous right.  The veteran also had a radical 
lymphadenectomy, right.  

A November 1960 VA treatment record shows diagnoses of 
tuberculosis, pulmonary, minimal, inactive; tuberculous 
pleurisy, right, inactive; tuberculous lymphadenitis, 
cervical with no radical surgical excision, inactive; and 
probable diabetes mellitus.  X-rays showed no change from 
December 29, 1958 to October 12, 1960. 

Loram Medical Center treatment records show influenza with 
bronchitis, diabetes mellitus, Type II, and pulmonary 
tuberculosis.  Records indicate that the veteran was admitted 
on July [redacted], 2004 for generalized body weakness.  A July 2004 
chest x-ray showed pulmonary tuberculosis, bilateral, 
activity undetermined; pleural thoracostomy, bilateral; and 
cardiomegaly.  After treatment, the veteran died.  The final 
diagnoses were myocardial infarction; T/C renal failure; 
pulmonary tuberculosis, bilateral; cardiomegaly; and fracture 
right intertrochanteric (old).

.An August 2004 document from the Republic of the 
Philippines, Office of the Civil Registrar, shows that the 
veteran died on July [redacted], 2004 due to chronic renal failure.  

In August 2005, a VA physician who was a specialist in 
pulmonary medicine, stated that pulmonary tuberculosis less 
likely as not materially contributed to the veteran's demise.  
The examiner noted a May 27, 1947 chest x-ray showing an 
impression of pulmonary tuberculosis, right lung fibrotic in 
type, and a navy radiograph taken February 10, 1947 showing 
some fluid in the lower part of the right chest extending 
from the third anterior interspace.  The examiner stated that 
there was no evidence of change in the balance of the lung 
venous air embolism (VAE) dated October 24, 1997 with a 
diagnosis of non insulin dependent diabetes mellitus  
(NIDDM), arteriosclerosis, cataract (bilateral), 
osteoarthritis, and bladder incontinent.  The examiner also 
noted a July [redacted], 2004 chest x-ray with an impression of 
pulmonary tuberculosis, bilateral activity undetermined, 
pleural thoracostomy, bilateral, and cardiomegaly.  The 
examiner indicated that the veteran's August 16, 2004 death 
certificate listed the cause of death as chronic renal 
failure.  The examiner also noted that a medical abstract 
from Loram Medical Center signed by Dr. Emilio Joven showed 
final diagnoses of myocardial infarction; T/C renal failure; 
pulmonary tuberculosis (bilateral); cardiomegaly; and 
fracture, right interonchateric.  The examiner also noted 
that the veteran had a diagnosis of diabetes mellitus from 
2000.  Upon admission, physical examination showed 
symmetrical chest expansion, clear breath sounds, and that 
the veteran was not in cardiorespiratory distress.  The ward 
records reported initiation of high flow oxygen and 
dobutamine drip with CPR done hours after the veteran was 
placed on assisted ventilation; the veteran was pronounced 
dead three hours after initiating vasopressor medicines.  

The physician stated that the veteran's chest x-ray findings 
on May 24, 1947 compared to his February 10, 1947 films 
showed regression based on the report of fibrosis and 
disappearance of the previously mentioned fluid in the right 
chest.  The last film taken on July [redacted], 2004, while the 
veteran was in the cardiac care unit, showed findings of 
cardiomegaly, blunting of the costophrenic angles, and 
perihilar and paracrdiac infiltrates which was interpreted as 
pulmonary tuberculosis, bilateral, activity undetermined, and 
cardiomegaly.  Physical examination of the lungs was normal 
on admission and the need for higher oxygen support and 
vasopressors were only present three hours before his death.  
The physician concluded that the acute (death causing) event 
was likely cardiac in origin and that the veteran's long 
standing arthrosclerosis and diabetes with nephropathy, 
mentioned on his 1997 VA examination, was likely the reason 
for the pulmonary edema blunting the angles on x-ray.  The 
physician stated that the absence of serial sputum acid fast 
bacteria (AFB) and chest x-rays could have masked an active 
pulmonary tuberculosis through the years, but symptoms of 
cough, fever and progressive debility would have caused 
concern to the veteran prompting private consult and this 
would have been noted on his final admission.  Thus, the 
August 2005 VA physician concluded that pulmonary 
tuberculosis less likely than not materially contributed to 
the veteran's demise.  

Initially, the Board notes that there has been no assertion 
that chronic renal failure is directly related to combat 
service. Therefore, the provisions of 38 U.S.C.A.              
§  1154(b) (West 2002) are not applicable.  

In essence, the appellant maintains that the service-
connected disabilities contributed significantly to the 
immediate and underlying death of the veteran as indicated in 
the death certificate.  The Board notes that the veteran's 
death certificate list the sole cause of death as chronic 
renal failure, though treatment records reflect that 
immediately prior to his death the he had diagnoses of 
myocardial infarction, T/C renal failure, pulmonary 
tuberculosis (bilateral. Activity undetermined), 
cardiomegaly, and fracture, right interonchateric.

The Board notes that there is no evidence that the veteran 
had, cardiac disease, renal failure or a kidney condition in-
service.  The veteran's September 1945 separation examination 
noted that his lungs and cardiovascular system were normal 
and a chest x-ray showed no significant abnormalities.  The 
first mentioned of a renal failure is in treatment records 
immediately prior to the veteran's death from Loram Medical 
Center.  Cumulatively, the evidence establishes that the 
fatal disease process was not present in service or within 
one year of separation. 

Additionally, there is no medical evidence relating the 
veteran's cause of death to service.  The Board finds the 
opinion of the August 2005 VA physician to be highly 
probative.  The physician stated that the last film (prior to 
the veteran's death) taken on July [redacted], 2004 showed findings 
of cardiomegaly, blunting of the costophrenic angles, and 
perihilar and paracrdiac infiltrates, which were interpreted 
as pulmonary tuberculosis, bilateral, activity undetermined, 
and cardiomegaly.  However, the physician felt that this was 
caused by the veteran's long standing arthrosclerosis and 
diabetes with nephropathy.  The physician opined that 
pulmonary tuberculosis less likely than not materially 
contributed to the veteran's demise.  He based this 
conclusion on the fact that physical examination of the 
veteran's lungs were normal on admission and the need for 
higher oxygen support and vasopressors were only present 
three hours before his death; therefore the examiner opined 
that the acute (death causing) event was likely cardiac in 
origin.  With regards to whether the pulmonary tuberculosis 
was active prior to the veteran's death, the physician found 
that the absence of serial sputum acid fast bacteria and 
chest x-rays could have masked an active pulmonary 
tuberculosis through the years, however symptoms of cough, 
fever and progressive debility would have caused concern to 
the veteran prompting private consult and this would have 
been noted on his final admission.  After a review of this 
evidence, the physician concluded that pulmonary tuberculosis 
less likely than not materially contributed to the veteran's 
demise.

As previously noted, the Board finds the August 2005 VA 
physician's opinion to be highly probative.  First, the 
examiner reviewed the claims file.  Next, the examiner noted 
the history of the veteran's pulmonary tuberculosis 
throughout his lifetime.  Finally, the examiner specifically 
addressed the findings of pulmonary tuberculosis, bilateral, 
activity undetermined, immediately prior to the veteran's 
death and found that it was less than likely a material cause 
of the veteran's death.  Thus, as the medical evidence 
clearly states that the veteran's death was less likely than 
not caused by pulmonary tuberculosis, service connection for 
cause of death is not warranted. 

In addition, the Board notes that medical treatment records 
show that pulmonary tuberculosis was inactive from 1950 
onwards; after 1950, no treatment record contains a finding 
that pulmonary tuberculosis was active. 

The Board notes that the appellant asserts that the veteran's 
service-connected conditions caused his death, reflected by 
the July 2004 x-ray showing pulmonary tuberculosis, 
bilateral, activity undetermined.  However, the competent 
medical evidence shows that the service-connected condition 
less likely than not caused the veteran's death.  In this 
regard, the Board notes that this determination is not a 
matter for an individual without medical expertise and finds 
the opinion of the August 2005 VA physician to be persuasive.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Board recognizes the appellant's sincere belief that the 
veteran's death was related in some way to his experience in 
service.  Nevertheless, in this case, the appellant has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding the causal relationship 
between the decedent's death and his active military service.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge", aff'd sub nom. Routen v. West, 
142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 
(1998).  See also Espiritu, 2 Vet. App. at 492.

Thus, the Board has carefully reviewed the record and has 
concluded that a preponderance of the evidence is against the 
appellant's claim for service connection for cause of death.  
The Board considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.  Therefore, 
the claim is denied.  



ORDER

Service connection for cause of death is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


